Title: To James Madison from Alexander James Dallas, 8 July 1816
From: Dallas, Alexander James
To: Madison, James



Dear Sir.
8 July 1816.

The Act of the 30. of April 1816 appropriates 250,000 Dollars for Custom-House establishments.  It will, probably, be a sum sufficient for the five principal commercial Cities; but I have not received satisfactory information from any Collector, but the Collector of Boston, upon whose report I now transmit to you an official statement, which you will be so good as to return with your directions subjoined.
This opportunity is taken to place before you the reccommendations for Mr. Plumer and Mr. Wentworth, as Candidates for the vacant Loan Office.  I do not hear of any other name; and, on the whole, I think the weight of reccommendation is in favor of Mr. Plumer.  I am, Dear Sir, most respectfully & faithfully, Yr. obed Serv.

A.J. Dallas

